Title: To George Washington from George Clinton, 1 December 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Pokeepsie 1st December 1782.
                        
                        I this Day accidentally received the Information which your Excellency will find inclosed—It is imperfect as
                            to some Points; but as it may be depended upon as far as it mentions Matters positively I thought it might not be improper
                            to transmit it specially as the Persons whom I have sent to the Island may possibly be prevented from returning as early
                            as could be wished ’tho by the last Accounts one of them had arived safely & was in a fair Way of accomplishing
                            his Business. I am Sir with the highest Esteem & Regard your Excellencys Most Obedt Servt
                        
                            Geo: Clinton
                        
                     Enclosure
                                                
                            
                                
                                    c.1 December 1782
                                
                            
                            A gentleman in whom the Governor places the fullest Confidence gives the following Information respecting
                                the Enemy’s Force on Long Island.
                            Colo. Thompson’s Horse stationed at Huntington; billetted on the Inhabitants—Does not know their
                                strength—The Inhabitants of that Vicinity are called upon to assist in making a Redoubt for their Defence on the Hill
                                at or near the Burial Place—He is not informed what Progress is made in this Work or whether it as yet begun.
                            Colo. De Wurmbs’ Regt Jaeger lay on the North Side West of Oyster Bay. The Colos. Quarters is at
                                Westbury.
                            The Regiment of Hesse Hanau is at Cow Neck they arrved there lately & it is
                                thought were sent to protect the Inhabitants agt the Depredations & Roberies of the Crews of the Whale
                                Boats—He believes they are to continue thro all Winter from the Quantities of Fuel and Forage providing for them
                                & from Common Reports respecting their Intentions—This Corps are chiefly New Recruits—are billetted on the
                                Inhabitants is about 470 strong—and as well as De Wurmbs Regiment seem strongly inclined to Desertion could they meet
                                with Opportunities to get off the Island—This Regiment is also under De Wurmbs Command—Their Provission comes from
                                Flushing but whether there are any Troops stationed there or at Jamaica the Informant does not know but is inclinable
                                to believe there may be.
                            The 17th Regiment British Dragoons he is informed & believes is to be stationed at Hampsted,
                                Forrages & Fuel are collecting for them at that Place by the Agents for the Purpose—They
                                take one half of all the Hay both Fresh & Salt from the Inhabitants in that Quarter About
                                20 only of this Corps had however arrived at Hampsted & these were mostly Officers Servants but this whole
                                Regt was daily expected.
                            The Informant some short Time before he left the Island (Tuesday last) heard that the greater Part of the
                                British Troops were on the West End of Long Island down towards the Narrows That they were to embark from thence on
                                Board the Fleet & were orderd there for that Purpose; but this he had too vague a manner to be relied
                            upon.
                        
                        
                    